DETAILED ACTION
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 10 November 2021 overcomes the claim objection and 112(b) rejection.  The closest prior art of record is Simon Vecilla et al. (WO 2016/189121) and Lee et al. (Microbial Cell Factories, 15:49, 2016).
Simon Vecilla et al. describe recombinant hosts for producing phenylpropanoid and phenylpropanoid derivative compounds.  Appropriate recombinant hosts include Corynebacterium cells.  The recombinant host cells are genetically modified to include, for example, a gene encoding a tyrosine ammonia lyase (TAL) polypeptide and a gene encoding a 4-coumarate-CoA ligase (4CL) polypeptide.  The recombinant host cells are transformed with recombinant constructs encoding the desired genes.  The recombinant constructs can contain multiple genes and can be codon optimized for the recombinant host cell.  Exemplary genes for use in the recombinant host cell include the gene encoding tyrosine ammonia lyase from Rhodobacter capsulatus (SEQ ID NO: 1, which is 100% identical to SEQ ID NO: 1 of the present application) and the gene encoding 4-coumarate ligase from Arabidopsis thaliana (SEQ ID NO: 3, which is 83% identical to SEQ ID NO: 9 of the present invention).
Lee et al. describe a genetically engineered Saccharomyces cerevisiae cell for producing raspberry ketone.  The S. cerevisiae is transformed with heterologous genes encoding phenylalanine/tyrosine ammonia lyase, coumarate-CoA ligase and benzalacetone synthase.  The coumarate-CoA ligase gene was from Arabidopsis thaliana or Petroselinum crispum and the benzalacetone synthase gene was from Rheum palmatum (GenBank: AAK82824.1 which has S. cerevisiae was capable of producing raspberry ketone at a level of up to 7.54 mg/L.
While Lee et al. show that a recombinant S. cerevisiae can produce raspberry ketone at a level of up to 7.54 mg/L, this level of production could only be obtained if p-coumaric acid was added to the culture medium.  Lee et al. also demonstrate that in the absence of added p-coumaric acid, the recombinant S. cerevisiae could only produce 0.49 mg/L of raspberry ketone.  Thus, it was unexpected that the claimed recombinant C. glutamicum cell could produce at least 5 mg/L of raspberry ketone when cultured in the absence of p-coumaric acid and, consequently, the claimed subject matter is patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 8-10 and 13-15 have been cancelled.  Claims 1-7, 11, 12 and 16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652